Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 01/21/20. Claims 1-18 are pending in this application. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, and 16-18 are rejected under 35 U.S.C. §102 as being unpatentable over Gysing (US 20070044571 A1).
Regarding claim 1, Gysling discloses a stretchable and flexible sensing device, comprising: a first elastic membrane 32, which has a first surface, a second surface and a plurality of electrode contacts (40/42), the first surface and the second surface are disposed opposite to each other (top/bottom), the electrode contacts are located on the first surface, and one of the electrode contacts is a ground terminal (see para [0087] disclosing grounding); a first strain sensor, which is arranged on the first surface of the first elastic membrane by printing technology and electrically connected to the electrode contacts respectively (see para [0088] disclosing mounting the sensor on substrate); and a processing unit, which is electrically connected to the electrode contacts, and the processing unit is to calculate and process according to a stretch resistance value of the first strain sensor (see paras [0040] and [0042] disclosing logic processing unit).
Regarding claim 2, Gysling discloses the stretchable and flexible sensing device of claim 1, further comprising: a second elastic membrane, which has a third surface and a fourth surface are disposed opposite to each other, and is bonded to the first surface of the first elastic membrane by the fourth surface (see fig 13, where multiple strips are formed together); an electromagnetic interference prevention unit(see para [0087] disclosing EMI shield), which is disposed on the third surface of the second elastic membrane to electrically connected to the ground terminal of the first elastic 
Regarding claim 3, Gysling discloses the stretchable and flexible sensing device of claim 2, wherein the first elastic membrane and the second elastic membrane is bonded by a liquid adhesive or a solid adhesive (see para [0086] and [0089] disclosing bonding adhesive).
Regarding claim 4, Gysling discloses the stretchable and flexible sensing device of claim 2, wherein the first elastic membrane and the second elastic membrane is bonded by hot pressing (see para [0094] disclosing soldering).
Regarding claim 5, Gysling discloses the stretchable and flexible sensing device of claim 2, further comprising: a flexible circuit board 72, which is connected between the first elastic membrane and the second elastic membrane, to establish an electrical path between the electromagnetic interference prevention unit and the ground terminal (see para [0094] and fig 13 disclosing electrical interconnects).
Regarding claim 6, Gysling discloses the stretchable and flexible sensing device of claim 5, further comprising: a fixing component, which is located corresponding to the electrode contacts, and is threaded through the flexible circuit board to fix the processing unit so as to electrically connect to the electrode contacts (see para [0094] disclosing electrodes 70, see fig. 13).
Regarding claim 7, Gysling discloses the stretchable and flexible sensing device of claim 6, wherein the fixing component is a rubber ring, and the processing unit is fixed in the rubber ring (see para [0099] disclosing polyimide circumferential  layer gasket).
Regarding claim 8, Gysling discloses the stretchable and flexible sensing device of claim 2, further comprises a protective film, which is bonded with a third surface of the second elastic membrane (see para [0077] disclosing protective sheet 36).

Regarding claim 10, Gysling discloses the stretchable and flexible sensing device of claim 8, wherein the protective film and the second elastic membrane is bonded by hot pressing(see para [0094] disclosing soldering)..
Regarding claim 16, Gysling disclose the stretchable and flexible sensing device of claim 1, wherein the first strain sensor is in a linear arrangement, and one end of each line is electrically connected to the ground terminal of the electrode contacts(see para [0087] disclosing grounding).
Regarding claim 17, Gysling disclose the stretchable and flexible sensing device of claim 1, wherein the material of the first strain sensor is selected from the polyvinylidene fluoride (PVDF), fluorinated trifluorinated polyethylene (PVDF-TrFE), carbon nanotubes, graphene ink, or silver nanoparticles ink (see para [0076] disclosing PVDF).
Regarding claim 18, Gysling disclose the stretchable and flexible sensing device of claim 1, wherein the first strain sensor comprises a stretch resistance component (see para [0111] disclosing Piezostrain device).
Claim Rejections Under 35 U.S.C §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. §103 as being unpatentable over Gysling and further in view of Bahmanyar (US 20190343410 A1)
Regarding claim 11, Gysling discloses the stretchable and flexible sensing device of claim 1, and Bahmanyar further discloses wherein the first elastic membrane comprises a first sub substrate and a second sub substrate, which are stacked, and the melting point of the first sub substrate is higher than that of the second sub substrate (see paras [0058]-[0059] disclosing layers with different melting points).
Gysling and Bahmanyar are in the same or similar fields of endeavor. It would have been obvious to combine Gysling and Bahmanyar. Gysling and Bahmanyar may be combined by forming the different layers of Gysling with different temperature resiliencies, in order to for example, achieve better adhesion, see Bahmanyar paras [0058] and [0059].
Regarding claim 12, Gysling and Bahmanyar disclose he stretchable and flexible sensing device of claim 11, wherein the first strain sensor is disposed on the first sub substrate (see Gysling, fig 13, disclosing strain sensors).
Regarding claim 13, Gysling and Bahmanyar disclose the stretchable and flexible sensing device of claim 12, further comprises a second strain sensor, which is located between the first sub substrate and the second sub substrate by printing technology (see Gysling, fig 13, disclosing multiple strain sensors).
Regarding claim 14, Gysling and Bahmanyar disclose the stretchable and flexible sensing device of claim 13, wherein the first strain sensor and the second strain sensor are in a linear arrangement, respectively(see Gysling, fig 13, disclosing arranged strain sensors).
Regarding claim 15, Gysling and Bahmanyar disclose the stretchable and flexible sensing device of claim 13, wherein the arrangement of the first strain sensor and the second strain sensor form a net(see Gysling, fig 13, disclosing strain sensors formed as a net).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813